Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the amendments and remarks filed on 3 March, 2021.
Claims 1-3, 5-13 and 15-20 are pending.
Claims 1, 6-7, 11 and 17-20 have been amended.

Response to Arguments
35 USC § 112
Examiner withdraws the 35 U.S.C. 112(a) rejection of claim 20, in view of the amendments filed on 3 March, 2021.
Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 7, in view of the amendments filed on 3 March, 2021.
35 USC § 103
Applicant argues that the combination of Pham-Sivaraman does not teach the limitation of amended claims 1, 11 and 19. Examiner finds the argument persuasive and accordingly, a new grounds of rejection is presented herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

3.	Claims 1-2, 5-7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2018/0083898), in view of Sivaraman et al (US 2014/0082514), further in view of Shaffer (US 2017/0031550).
Regarding claim 1, Pham (fig.3) teaches a computer-implemented method for generating a selectable response to an electronic message, the method comprising: 
accessing, at an electronic device, a media file, wherein the media file is associated with a category, and wherein the category is associated with at least one response category (Pham [0036] provides that “A message sticker can also be associated with sticker information, e.g., metadata. For example, a message sticker can be included in a group of related message stickers, e.g., a "sticker set." A message sticker can be associated with metadata such as a sticker identification (ID) that identifies the sticker, and a sticker set ID that identifies the sticker set to which the sticker belongs. A message sticker can be associated with metadata including one or more thumbnail versions of the sticker, e.g., lower resolution or smaller versions of the image data”; [0037] provides “…implementations described herein can be used with single images, video sequences of images, or animated images (e.g., cinemographs, animated Graphics Interchange Format images (GIFs), or other animations)”; [0070-0071] provides “One or more keywords can also be associated with a message sticker. Similarly to descriptions, keywords can be considered semantic concepts that describe one or more aspects of the visual appearance of the message sticker, e.g., a type or category of the subject of the message sticker, an action, mood, emotion, etc. related to the subject of the message sticker, etc. In some implementations, keywords are used to group, classify, or otherwise organize message stickers, for example. In some examples, keywords are searched to locate associated particular message stickers related to a particular search term or query, or related to a particular generated suggested response”); 
automatically determining at least one responsive media file based at least in part on the at least one response category ([0073-0075] provides “Response suggestion generator 216 can be a module provided in some system implementations to generate relevant responses based on particular semantic concepts which are input to the response suggestion generator 216”), wherein the determining of the at least one responsive media file comprises: 
determining the at least one responsive media file from media files having the at least one response category ([0075] and fig.3 elements 308-318);
receiving user selection of at least one particular responsive media file ([0075] and fig.3 element 318); 
and transmitting an electronic message to a recipient the electronic message comprising the selected media file and the at least one particular responsive media file, (fig.3 element 320).
Pham teaches the above, including determining a particular responsive media file as a response to media files of the category (fig.3), but Pham does not explicitly teach the determination being according to a number of uses.
However, in an analogous field of endeavor, Sivaraman teaches the determination being according to a number of uses ([0068] provides “…respectively, to emoticons such as a happy and sad face, respectively. This change may have been done by the presentation controller 115, for example, based on historic information in the data storage system 117 indicating that the frequency and/or number of times that the happy and sad faces had been used elsewhere has reached or exceeded a threshold, e.g. using processes like those of FIGS. 5 and 6. For example, if certain emoticons have been used 20-30 times over the last week, this may trigger the emoticons to replace lesser used (but replaceable keys) functions in the higher level screen of the application as shown in FIG. 7A so that the higher level screen is now presented with the emoticons as shown in FIG. 7B.”). 

Pham-Sivaraman teach the above, including responsive media files and user selection (Pham fig.3), but Pham-Sivaraman does not explicitly teach displaying a representation of the media file, a representation of the at least one responsive media file, and a control button for accessing a media file library; based on receiving user selection of the control button, displaying at least one further responsive media files; and based on receiving user selection of a particular further responsive media file, transmitting an electronic message to a recipient, the electronic message comprising the particular further responsive media file.
However, Shaffer teaches displaying a representation of the media file (fig.10 “…is a reply screen, which provides options including two suggested response quickZings, selecting more quickZings, and a text reply”), a representation of the at least one responsive media file (fig.10 “…is a reply screen, which provides options including two suggested response quickZings…”), and a control button for accessing a media file library (fig.10 “…selecting more quickZings, and a text reply”); 
based on receiving user selection of the control button, displaying at least one further responsive media files (fig.10 “…selecting more quickZings, and a text reply”); 
and based on receiving user selection of a particular further responsive media file, transmitting an electronic message to a recipient, the electronic message comprising the particular further responsive media file ([0039-0040] provides for attaching the quickZings to messages, wherein “further responsive media file” is interpreted as a selection from selecting the control button for “more quickZings” as shown in fig.10, and selecting a quickZing from those further responsive media file options).
One of ordinary skill in the art before the filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaffer for providing a user with suggested replies as well as an option to browse through further responsive media file options. The teachings of Shaffer, when implemented in the Pham-Sivaraman system, will allow one of ordinary skill in the art to aid the user in selecting a response of their liking. One of ordinary skill in the art would be motivated to utilize the teachings of Shaffer in the Pham-Sivaraman system such that the system aids the user with recommendations but ultimately allows the user the freedom to choose a responsive media file of their choice.  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 2, Pham-Sivaraman-Shaffer teaches the method of claim 1, wherein the media file and the at least one responsive media file are Graphics Interchange Format (GIF) files, Animated Portable Network Graphics (APNG) files, or WebP files (Pham [0037]).

Regarding claim 5, Pham-Sivaraman-Shaffer teaches the method of claim 1, wherein the determining the at least one responsive media file to transmit to the recipient comprises: determining the category of the selected media file and determining at least one response category associated with the category (Pham [0036] provides that “A message sticker can also be associated with sticker information, e.g., metadata. For example, a message sticker can be included in a group of related message stickers, e.g., a "sticker set." A message sticker can be associated with metadata such as a sticker identification (ID) that identifies the sticker, and a sticker set ID that identifies the sticker set to which the sticker belongs. A message sticker can be associated with metadata including one or more thumbnail versions of the sticker, e.g., lower resolution or smaller versions of the image data”; [0037] provides “…implementations described herein can be used with single images, video sequences of images, or animated images (e.g., cinemographs, animated Graphics Interchange Format images (GIFs), or other animations)”; [0070-0071] provides “One or more keywords can also be associated with a message sticker. Similarly to descriptions, keywords can be considered semantic concepts that describe one or more aspects of the visual appearance of the message sticker, e.g., a type or category of the subject of the message sticker, an action, mood, emotion, etc. related to the subject of the message sticker, etc. In some implementations, keywords are used to group, classify, or otherwise organize message stickers, for example. In some examples, keywords are searched to locate associated particular message stickers related to a particular search term or query, or related to a particular generated suggested response”; [0073-0075] provides “Response suggestion generator 216 can be a module provided in some system implementations to generate relevant responses based on particular semantic concepts which are input to the response suggestion generator 216”).

Regarding claim 6, Pham-Sivaraman-Shaffer teaches the method of claim 1, wherein the number of uses of the at least one responsive media file is a number of uses in a particular time period (Sivaraman [0068]). Motivation provided with reference to claim 1.

Regarding claim 7, Pham-Sivaraman-Shaffer teaches the method of claim 1, wherein the particular time period is the last month or the last week (Sivaraman [0034] provides “The age may be specified by the user, by the manufacturer, or in any other way. The specified age may be purely temporal (e.g., usage patterns older than a particular period of time, such as a week)”, wherein this provides for including any period of time to monitor, collect, retain and use usage data, such as a time period of a month). Motivation provided with reference to claim 1.

Regarding claim 11, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 12, this claim contains limitations found within that of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 15, this claim contains limitations found within that of claim 5, and the same rationale of rejection applies, where applicable.

4.	Claims 3, 8-10, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2018/0083898), in view of Sivaraman et al (US 2014/0082514), in view of Shaffer (US 2017/0031550), further in view of Sasson et al (US 2012/0011449).

Regarding claim 3, Pham-Sivaraman-Shaffer teaches the method of claim 1, providing access to a library of media files comprising the plurality of media files at a graphical user interface of the electronic device, wherein media files of the plurality of media files are associated with a category, and wherein a category is associated with at least one response category (Pham [0036] provides that “A message sticker can also be associated with sticker information, e.g., metadata. For example, a message sticker can be included in a group of related message stickers, e.g., a "sticker set." A message sticker can be associated with metadata such as a sticker identification (ID) that identifies the sticker, and a sticker set ID that identifies the sticker set to which the sticker belongs. A message sticker can be associated with metadata including one or more thumbnail versions of the sticker, e.g., lower resolution or smaller versions of the image data”; [0037] provides “…implementations described herein can be used with single images, video sequences of images, or animated images (e.g., cinemographs, animated Graphics Interchange Format images (GIFs), or other animations)”; [0070-0071] provides “One or more keywords can also be associated with a message sticker. Similarly to descriptions, keywords can be considered semantic concepts that describe one or more aspects of the visual appearance of the message sticker, e.g., a type or category of the subject of the message sticker, an action, mood, emotion, etc. related to the subject of the message sticker, etc. In some implementations, keywords are used to group, classify, or otherwise organize message stickers, for example. In some examples, keywords are searched to locate associated particular message stickers related to a particular search term or query, or related to a particular generated suggested response”; [0073-0075] provides “Response suggestion generator 216 can be a module provided in some system implementations to generate relevant responses based on particular semantic concepts which are input to the response suggestion generator 216”); 
receiving, at an electronic device, a selection of a media file from a plurality of media files to transmit to a recipient (Pham [0036] provides that “A message sticker can also be associated with sticker information, e.g., metadata. For example, a message sticker can be included in a group of related message stickers, e.g., a "sticker set." A message sticker can be associated with metadata such as a sticker identification (ID) that identifies the sticker, and a sticker set ID that identifies the sticker set to which the sticker belongs. A message sticker can be associated with metadata including one or more thumbnail versions of the sticker, e.g., lower resolution or smaller versions of the image data”; [0037] provides “…implementations described herein can be used with single images, video sequences of images, or animated images (e.g., cinemographs, animated Graphics Interchange Format images (GIFs), or other animations)”).

In a similar field of endeavor, Sasson teaches transmitting an electronic message to the recipient, the electronic message comprising the selected media file and the at least one responsive media file, wherein the at least one responsive media file is selectable within the electronic message by the recipient for transmission to a sender of the electronic message ([0073] provides for the menu options to be displayed in the recipient’s message; claim 11).
One of ordinary skill in the art before the filing date of the claimed invention would have recognized the ability to utilize the teachings of Sasson for sending the response suggestions along with the message. The teachings of Sasson, when implemented in the Pham-Sivaraman-Shaffer system, will allow one of ordinary skill in the art to correspond using media. One of ordinary skill in the art would be motivated to utilize the teachings of Sasson in the Pham-Sivaraman-Shaffer system such that certain manual interaction steps can be automated leading to a significant reduction in user workload results, with no impediment to quality or utility created (Sasson [0008]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 8, Pham-Sivaraman-Shaffer-Sasson teaches the method of claim 1, further comprising: presenting the electronic message at a second electronic device associated with the recipient, such that the at least one particular responsive media file is displayed at the second electronic device (Sasson fig.13). Motivation to combine provided with reference to claim 3.

Regarding claim 9, Pham-Sivaraman-Shaffer-Sasson teaches the method of claim 8, further comprising: receiving a selection of the at least one responsive media file within the electronic message; and responsive to the selection of the at least one responsive media file within the electronic message, transmitting a second electronic message to a sender of the electronic message, wherein the second electronic message comprises the at least one responsive media file (Sasson figs.13 and 14). Motivation to combine provided with reference to claim 3.

Regarding claim 10, Pham-Sivaraman-Shaffer-Sasson teaches the method of claim 3, further comprising: presenting a control button for accessing the library of media files, wherein the control button is presented proximate the selected media file and the at least one responsive media file (Sasson figs. 1-33 provide for control buttons). Motivation to combine provided with reference to claim 3.

Regarding claim 13, this claim contains limitations found within that of claim 3, and the same rationale of rejection applies, where applicable.
Regarding claim 16, this claim contains limitations found within that of claim 8, and the same rationale of rejection applies, where applicable.
Regarding claim 17, this claim contains limitations found within that of claim 9, and the same rationale of rejection applies, where applicable.
Regarding claim 18, this claim contains limitations found within that of claim 10, and the same rationale of rejection applies, where applicable.

Regarding claim 19, this claim contains limitations found within that of claims 1, 3 and 5, and the same rationale of rejection applies, where applicable. Pham fig.1 and Sasson [0003] teaches an 

Regarding claim 20, Pham-Sivaraman-Shaffer-Sasson teaches the electronic device of Claim 19, wherein the particular time period is selected from the group consisting of either one week or one month (Sivaraman [0034], [0068]). Motivation provided with reference to claims 1 and 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459     

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459